Elbert, C. J.
This is a motion to dismiss the appeal on the ground that the record does not show that an appeal was prayed or granted in the court below.
It is true there is no formal entry that an appeal was prayed or granted, but it is apparent that such must have been the fact. The defendant asked time in which to file an appeal bond. This involved a prayer for an appeal. The court granted time in which to file an appeal bond, and fixed the amount of the bond. This involved an allowance of the appeal.
*41This is a case, where, we think, that which is apparent to the court, and appears from a necessary implication out of the record, may be regarded the same as if expressly-recited. The motion to dismiss is overruled.

Overruled.